Citation Nr: 1229792	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran had active service from June 1995 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issue of a request to reopen a previously denied claim of service connection for multiple sclerosis (MS) has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  At the March 2011 Board hearing, the Veteran asserted that his MS symptoms began during service.  The Board notes that the Veteran was evaluated during service for MS, was discharged medically from active service for syncope syndrome, and has submitted lay evidence of his symptoms since his service discharge.  The service connection claim for MS was not reopened in an August 2009 rating decision which the Veteran did not appeal.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to an extension of the delimiting date for educational assistance benefits can be adjudicated.  The Veteran alleges that his delimiting date for educational assistance benefits should be extended because his multiple sclerosis (MS) prevented him from attending school.  

First, remand is required to send the Veteran additional notice.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA has a statutory duty to provide reasonable assistance to a claimant.  Savage v. Shinseki, 24 Vet. App. 259, 263 (2011).  Reasonable assistance includes notice of the information and medical or lay evidence necessary to substantiate a claim.  See e.g., 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  Here, a February 2009 letter and a May 2009 rating decision indicated that the evidence that the Veteran submitted was insufficient to show medical infeasibility of attendance at school during the relevant period of time, from 1998 to 2008.  These documents did not make clear that the Veteran's lay statements of a history of a MS diagnosis may not be sufficient and that medical records documenting a diagnosis of MS may be required.  Accordingly, the Board finds that an additional notification letter should be sent to the Veteran and his service representative.

Second, remand is required to obtain and associate relevant records with the claims file.  Here, the statement of the case, the substantive appeal, and the education file, if any, are not associated with the paper or virtual claims file.  These records must be obtained prior to the Board making a determination in this appeal.

Third, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  In his February 2009 claim for benefits, the Veteran listed several private physicians where he was treated for MS; records from three of these providers have not been associated with the paper or virtual claims file.  At the Veteran's March 2011 Board hearing, he stated that he had seen four private neurologists for his MS.  No medical records from a neurologist are associated with the paper or virtual claims file.  There are medical records from a private physician, Dr. DK, associated with the claims file, and records from 2007 to 2008 which suggest an MS diagnosis but both the diagnosis and the physician's name are not clear from a review of these records.  Given the foregoing, the Board finds that these records are highly relevant to the claim on appeal and attempts must be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the Veteran and his service representative, to include specifically notifying them that medical evidence of a MS diagnosis, treatment records for MS from 1998 to 2008, and/or a current statement from a private treating physician regarding the Veteran's status from 1998 to 2008 may be required to substantiate his claim for entitlement to an extension of his delimiting date.  Provide notice of all relevant regulations regarding the Veteran's claim for an extension of his delimiting date.

Additionally, provide the Veteran and his service representative the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Request that he provide information and authorization to obtain medical records from Neurology at MCV, Family Practice Associates, Ridgeland Family Practice, and any other private neurologist from whom he sought treatment.  Subsequently, and after securing the proper authorizations where necessary, the RO/AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  

If, after making reasonable efforts to obtain records identified by the Veteran, these records cannot be obtained, then the RO/AMC must inform the Veteran and his service representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; and (c) describe any further action to be taken by the RO/AMC with respect to the claim.  The Veteran then must be given an opportunity to respond.

2.  Obtain and associate with the claims file all documents relevant to the issue on appeal, to include the statement of the case and the substantive appeal.  Obtain and associate with the claims file the Veteran's VA education benefits file, if possible.  All efforts to obtain these records must be documented in the claims file, to the extent possible.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

